In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3392

RICHARD M. ARNOLD,
                                               Petitioner‐Appellant,

                                 v.


MICHAEL A. DITTMANN, Warden, 
Columbia Correctional Institution,
                                               Respondent‐Appellee.


             Appeal from the United States District Court
                  for the Eastern District of Wisconsin.
       No. 2:15‐cv‐01524‐NJ — Nancy Joseph, Magistrate Judge. 



     ARGUED APRIL 5, 2018 — DECIDED AUGUST 24, 2018


   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
    ROVNER,  Circuit  Judge.    Richard  M.  Arnold  appeals  the
district court’s order dismissing as untimely his petition for a
writ  of  habeas  corpus.  There  is  no  dispute  that  Arnold’s
petition was filed beyond the one‐year deadline established by
28  U.S.C.  §  2244(d)(1),  but  Arnold  alleges  that  his  actual
2                                                         No. 16‐3392

innocence of the crime for which he was convicted—repeated
sexual assault of a child—supports an equitable exception to
the  time  limit  and  allows  his  late  petition.  See  McQuiggin  v.
Perkins, 569 U.S. 383, 133 S. Ct. 1924 (2013). He relies on the
recantation  affidavit  of  the  key  prosecution  witness  against
him—his son—as proof of his innocence. In view of the state
court’s  finding  that  his  son’s  recantation  was  cumulative  of
evidence that was put before the jury that convicted him, the
district  court  concluded  that  Arnold  could  not  meet  the
standard for actual innocence set forth in Schlup v. Delo, 513
U.S. 298, 115 S. Ct. 851 (1995). For the reasons that follow, we
vacate the district court’s judgment and remand for an eviden‐
tiary hearing on Arnold’s claim of actual innocence.
                                   I.
    In 2008, Arnold was convicted of repeated sexual assault of
a child in violation of Wis. Stat. § 948.025(1)(b). The child in
question  was  his  son,  M.A.,  who  was  the  principal  witness
against  Arnold  at  trial.  M.A.  testified  that  on  some  15  to  20
occasions between May 2004 and August 2005, when M.A. was
13  to  14  years  old,  Arnold  initiated  and  engaged  in  mutual
masturbation  with  him.  M.A.  indicated  that  these  sexual
assaults  took  place  during  weekend  visits  to  a  rural  cabin
belonging to his grandfather (Arnold’s step‐father), at times
when his grandfather was occupied outside in the yard or in
one  of  the  outbuildings  on  the  property  and  M.A.  and  his
father were in the cabin alone. (M.A. lived with his mother—
who  was  not  married  to  Arnold—but  saw  his  father  every
other weekend at the cabin, where his father was living at the
time.)  On  those  occasions,  M.A.  testified,  Arnold  would
summon his son into his (Arnold’s) bedroom, where the two
No. 16‐3392                                                       3

would watch television and/or play video games for awhile,
and eventually Arnold would initiate the sexual contact.
    Arnold took the stand in his own defense and denied that
he  had  ever  touched  his  son  in  a  sexual  manner.  Arnold
testified that he did not spend any significant amount of time
in his bedroom and further denied that there were times when
he and his son were alone in the cabin.
    Arnold  and  M.A.  were  the  only  two  individuals  with
personal  knowledge  of  what  had  transpired  between  them,
and there was no forensic evidence supporting either party’s
account.  So  the  case  came  down  to  a  credibility  contest
between father and son. Both had substantial criminal histo‐
ries: Arnold had five prior convictions, and M.A. (who was 17
years old at the time of trial) had a total of six prior convictions
and/or juvenile adjudications of delinquency. The fact but not
the nature of those convictions was disclosed to the jury. 
    M.A.’s grandfather, at whose cabin the alleged assaults took
place, professed it was possible there were times during M.A.’s
visits when Arnold and M.A. were alone in the cabin, as M.A.
had  testified.  But  he  could  not  otherwise  speak  to  M.A.’s
allegations, beyond saying that M.A. had never indicated that
anything bad was happening to him. 
    Other  witnesses  could  only  recount  M.A.’s  out‐of‐court
statements about the alleged abuse. Detective Tom Makurat,
who had interviewed M.A. in February 2006, shortly after M.A.
had first discussed the abuse with a social services counselor,
testified  as  to  what  M.A.  had  told  him  about  the  assaults.
M.A.’s statements to Makurat were consistent with M.A.’s trial
testimony.  Makurat  also  testified  that  when  he  questioned
4                                                     No. 16‐3392

Arnold about his son’s allegations, Arnold had denied them
and insisted that he was never alone with his son in the cabin.
    Two witnesses recounted prior alleged statements by M.A.
that were inconsistent with his trial testimony. Lila Mae Behm,
sister to M.A.’s paternal grandmother, testified that M.A. had
told  her  that  nothing  had  happened  between  his  dad  and
himself.  Philip  Augsburger,  who  was  “best  friends”  with
Arnold. R. 31‐3 at 508, testified that he had asked M.A. during
a telephone conversation, “Did this happen between you and
your father?” and “[h]e said no.” R. 31‐3 at 506. According to
Augsburger, M.A. explained that he had been angry with his
father when he made the charge.
   M.A.  in  rebuttal  testimony  denied  discussing  the  sexual
assault  allegations  in  any  detail  with  either  Behm  or  Augs‐
burger  and  expressly  denied  making  the  inconsistent  state‐
ments they attributed to him. 
    The defense also elicited testimony aimed at impeaching
the  credibility  of  M.A.’s  account  more  generally.  There  was
testimony, for example, that Arnold did not spend significant
time inside of the cabin or in his bedroom and typically slept
outside  in  a  tent;  that  he  was  often  away  from  the  cabin
working, hunting, fishing, or dating his then‐girlfriend, Misty
Frank,  and  frequently  went  out  with  friends  during  the
evening (M.A. had testified that the assaults took place in the
afternoon or evening hours); that the video games were in the
living room of the cabin, where M.A. and his grandfather both
slept,  rather  than  in  Arnold’s  bedroom;  that  M.A.  would
become angry with his father if he did not spend enough time
with M.A. or agree to buy him something he wanted; and that,
No. 16‐3392                                                                       5

contrary to M.A.’s testimony, there were unusual characteris‐
tics of Arnold’s genital area, including a tattoo and multiple
piercings of Arnold’s penis and scrotum.
    The jury convicted Arnold on July 17, 2008, at the conclu‐
sion of the four‐day trial. Because Arnold had previously been
convicted of a serious child sex offense (two counts of second
degree  sexual  assault  of  a  child),  Arnold  qualified  as  a
“persistent  repeater”  under  Wis.  Stat.  §  939.62(2m)(b)(2)  &
(2m)(c), and the trial court was required to sentence Arnold to
a term of life in prison without the possibility of parole. The
judge  imposed  that  sentence  immediately  after  the  jury
returned its verdict. Judgment was entered on August 12, 2008.
   In October 2011, the Wisconsin Court of Appeals affirmed
both  the  conviction  and  Arnold’s  initial  request  for  post‐
conviction relief pursuant to Wis. Stat. § 974.02. State v. Arnold,
No. 2010AP1532‐CR, 2011 WL 5061617 (Wis. Ct. App. Oct. 26,
2011)  (unpublished).1  The  Wisconsin  Supreme  Court  subse‐
quently  denied  Arnold’s  petition  for  review.  State  v.  Arnold,
810 N.W.2d 221 (Wis. Jan. 24, 2012).
   In  November  2011,  shortly  after  the  Wisconsin  Court  of
Appeals  had  affirmed  Arnold’s  conviction  along  with  the
denial of his first request for post‐conviction relief, M.A. signed


1
    Wisconsin law provides for a unitary review process pursuant to which
a defendant, following his conviction, first files a post‐conviction motion for
purposes of making any challenges to his conviction not already raised and
resolved  at  trial.  Once  that  motion  has  been  disposed  of,  he  may  file  a
consolidated appeal of both his conviction and the ruling on his request for
post‐conviction relief. § 974.02; see Page v. Frank, 343 F.3d 901, 905–06 (7th
Cir. 2003).
6                                                        No. 16‐3392

a notarized affidavit in the presence of two witnesses (apart
from the notary) in which he recanted the substance of his trial
testimony. At the time that M.A. reported the assaults by his
father, M.A. had been under the supervision of a juvenile court
and participating in a “Kids In Treatment” (“KIT”) program,
based  on  adjudications  that  M.A.  himself  had  sexually  as‐
saulted  children.  In his affidavit, which was  directed to Ar‐
nold’s post‐conviction counsel, M.A. represented that he had
falsely accused his father in order to placate KIT personnel and
ensure his successful completion of and discharge from the KIT
program:
     I [M.A.] would like to inform you that the charges
     against my father Richard Arnold are false. We did
     not have any kind of sexual contact. I am sorry for
     saying those things happened. I never meant for any
     of  this  to happen. But I  felt  pressured into saying
     those things because if I did not tell them something
     I would not have completed my KIT Program. So I
     told them that my dad did that so I could get them
     off my back and so I could get out of treatment and
     off  probation  and  out  of  coun[se]ling.  My  dad[‘]s
     P.O.  also  pushed  at  me  because  my  dad  gave  me
     condoms  so  if  I  had  sex  it  would  be  safe  sex.  His
     P.O. put him in jail for that and said he was not a
     good father because he gave me the condoms. I just
     wanted everyone to leave me alone so I could get on
     with my life and so we could be a family again. But
     that  didn’t  happen  because  after  that  my  dad[‘]s
     P.O.  wouldn’t  let  us  have  any  contact  with  each
     other. But I still continued to go there to see my dad
No. 16‐3392                                                                    7

      [ ] and grandpa. But most of the time my dad was
      with  [M]isty  and  her  son  so  I  still  did  not  get  to
      spend  time  with  my  dad.  I  just  want  everyone  to
      know that this was all a big mistake and it was not
      true. I made the mistake of lying about this and it
      cost all of us a[ ] lot. I hope that you can help get my
      dad out of prison so he can come home where he
      belongs.  He  has  been  locked  up  long  enough  for
      something that he didn’t do. 
      I  hope  that  by  me  coming  forward  with  this  now
      that it’s not to[o] late for the truth to be told and to
      set my dad free.
Appellate Ct. R. 6 at 21–22. 
    In September 2013, nearly two years after M.A. signed the
affidavit recanting the accusations against his father, Arnold
filed a pro se motion in state court seeking a new trial on the
basis of the affidavit. See Wis. Stat. § 974.06.2 
    The circuit court denied the motion without a hearing, R. 1‐
2 at 7, and the court of appeals affirmed. State v. Arnold, No.
2013AP2538,  2015  WL  540534  (Wis.  Ct.  App.  Feb.  11,  2015)
(unpublished). The appellate court noted that the trial court
was not required to conduct a hearing on a motion for a new
trial  premised  on  newly  discovered  evidence  if  the  motion
itself  was  legally  insufficient.  Id.,  at  *1.  In  the  view  of  the
appeals court, Arnold’s motion was insufficient in that M.A.’s
affidavit did not constitute newly discovered evidence. Two

2
    The record before us is silent as to the reasons for Arnold’s delay in filing
the motion.
8                                                       No. 16‐3392

defense witnesses at Arnold’s trial—Behm and Augsburger—
had recounted statements by M.A. to the effect that the sexual
assaults  did  not  occur,  and  M.A.’s  credibility  had  also  been
impeached in other ways. Id. Consequently, “[e]vidence that
the victim fabricated his accusations was before the jury.” Id.,
at *2. 
     That Arnold’s Wis. Stat. § 974.06 motion offered the
     victim’s recantation in the form of an affidavit does
     not  change  the  substance  of  the  recantation  or
     present a new challenge to the victim’s credibility.
     The jury had the opportunity to judge evidence that
     the  victim  recanted  to  other  persons  prior  to  trial
     and was otherwise less than credible. The victim’s
     affidavit offered the same type of evidence that was
     before the jury. Therefore, the victim’s affidavit was
     cumulative evidence and could not constitute newly
     discovered evidence. Because the record shows that
     Arnold  was  not  entitled  to  relief  on  his
     §  974.06  motion,  the  circuit  court  did  not  err  in
     denying the motion without a hearing.
Id.,  at  *2  (citations  omitted).  The  Wisconsin  Supreme  Court
again denied review. 865 N.W.2d 502 (Wis. June 12, 2015).
    Arnold then repaired to federal court seeking relief pursu‐
ant to 28 U.S.C. § 2254. In his pro se habeas petition, Arnold
contended that the Wisconsin courts’ handling of his request
for a new trial based on M.A.’s affidavit was inconsistent with
his rights under the Sixth and Fourteenth Amendments to the
Constitution, including his right to due process, and that his
No. 16‐3392                                                                        9

actual  innocence  of  the  offense  of  which  he  was  convicted
independently entitled him to relief. R. 1, 2.3
    On the State’s motion, the district court dismissed Arnold’s
petition  as  untimely.  R.  17.  Pursuant  to  28  U.S.C.
§ 2244(d)(1)(A), a petitioner must seek habeas relief within one
year of the date his conviction becomes final. The court pointed
out because Arnold did not file a petition for certiorari after the
Wisconsin Court of Appeals affirmed his conviction in 2011
and the Wisconsin Supreme Court denied review in early 2012,
Arnold’s conviction became final on April 23, 2012 (once the
90‐day  period  for  seeking  certiorari  from  the  U.S.  Supreme
Court expired, see Ray v. Clements, 700 F.3d 993, 1003 (7th Cir.
2012)). Arnold thus had until April 24, 2013 to file his habeas
petition. He did not actually file the petition until December 21,
2015,  more  than  two  and  one‐half  years  after  the  deadline.
Arnold’s  second  post‐conviction  motion,  based  on  M.A.’s
recantation  affidavit,  had  no  impact  in  this  regard,  as  the
motion  was  not  filed  until  after  the  one‐year  deadline  for
seeking relief in habeas corpus had already passed. R. 17 at
3–4.
   The  district  court  considered  whether  Arnold’s  claim  of
actual innocence could excuse the running of the limitations


3
       Arnold’s  petition  also  asserted  that  the  state  courts  had  misapplied,
and/or  abused  their  discretion  in  applying,  certain  Wisconsin  statutory
provisions and had deprived him of his rights to due process and equal
protection under the Wisconsin constitution. But because a section 2254
petition is aimed at vindicating a petitioner’s federal rights, errors of state
law are not cognizable on habeas review. See § 2254(a); see also, e.g., Dellinger
v. Bowen, 301 F.3d 758, 764 (7th Cir. 2002). 
10                                                    No. 16‐3392

period, but concluded it could not. The court noted that under
Schlup v. Delo, supra, 513 U.S. at 327, 115 S. Ct. at 867, it was
Arnold’s burden to establish that “it is more likely than not
that no reasonable juror would have convicted him in light of
the new evidence” of his innocence. R. 17 at 4. Arnold’s claim
was founded on his son’s recantation affidavit, but the Wiscon‐
sin Court of Appeals had said that the affidavit “offered the
same  type  of  evidence  that  was  before  the  jury,”  which  by
virtue  of  witness  testimony  that  M.A.  had  made  pre‐trial
statements  denying  that  his  father  had  assaulted  him,  had
necessarily been called upon to evaluate the consistency and
credibility of M.A.’s account. R. 17 at 5 (quoting Arnold, 2015
WL 540534, at *2). The state court, in other words, had already
engaged in the type of analysis that Schlup mandated of the
district  court,  and  had  concluded  that  M.A.’s  recantation
affidavit would not have affected the jury’s verdict. R. 17 at 5.
“Accordingly, because Arnold cannot prove that no reasonable
juror  would  have  convicted  him,  Arnold  cannot  satisfy  the
requirements for the actual innocence exception.” R. 17 at 5
(emphasis  in  original).  The  court  went  on  to  deny  Arnold’s
request for a certificate of appealability. R. 17 at 5–6.
    Arnold  filed  a  notice  of  appeal,  accompanied  with  a
renewed  application  for  a  certificate  of  appealability  and  a
request  that  we  appoint  counsel  to  represent  him.  After  an
initial review of the district court’s  order and the  record on
appeal, this court found that Arnold had “made a substantial
showing of the denial of his right to due process, given new
evidence  that  the  victim  fabricated  his  testimony  at  trial.”
Appellate Ct. R. 8 (Kanne, J.). We therefore granted the request
for  a  certificate  of  appealability  and  Arnold’s  request  for
No. 16‐3392                                                            11

appointed counsel. The State subsequently moved to vacate
that  order,  arguing  that  whatever  potentially  meritorious
constitutional  claim  Arnold  might  have,  the  district  court’s
finding that Arnold’s habeas petition was untimely resolved
the appeal. We rejected the State’s motion, pointing out that
“the  correctness  of  the  court’s  assessment  of  timeliness  is
implicated in the constitutional claim we identified, since the
district  court  held  that  Arnold  had  not  provided  ‘new’  evi‐
dence  demonstrating  his  innocence  that  would  justify  an
exception to the statute of limitations.” Appellate Ct. R. 10.
                                   II.
     There is no dispute that Arnold filed his habeas petition
beyond section 2244(d)(1)’s one‐year time limit, so his petition
is barred as untimely unless he can establish that he qualifies
for  an  exception  to  the  time  limit.  Arnold  is  relying  on  his
alleged actual innocence to overcome the time barrier. Actual
innocence is an equitable exception that renders the time limit
set  forth  in  section  2244(d)(1)  inapplicable.  McQuiggin  v.
Perkins, supra, 569 U.S. at 386, 133 S. Ct. at 1928; see also Gladney
v.  Pollard,  799  F.3d  889,  895  (7th  Cir.  2015).  As  it  happens,
Arnold  also  wants  to  pursue  a  freestanding  claim  of  actual
innocence in his petition, so the allegations of actual innocence
are  doing  “double  duty”  in  this  case  both  as  a  gateway  to
belated habeas review and as a substantive basis for granting
the  writ.  Perrone  v.  United  States,  889  F.3d  898,  903  (7th  Cir.
2018). 
   Schlup establishes the framework for evaluating a claim of
actual innocence as a gateway to review of a habeas claim that
would otherwise be foreclosed by untimeliness or some other
12                                                       No. 16‐3392

type of procedural default. See McQuiggin, 569 U.S. at 386, 133
S.  Ct.  at  1928.  A  claim  of  actual  innocence  must  be  both
credible and founded on new evidence. Schlup, 513 U.S. at 324,
115  S.  Ct.  at  865.  To  be  credible,  the  claim  must  have  the
support  of  “reliable  evidence—whether  it  be  exculpatory
scientific evidence, trustworthy eyewitness accounts, or critical
physical evidence.” Ibid. That evidence must also be new in the
sense that it was not before the trier of fact. Ibid.; Gladney, 799
F.3d at 896, 898. The petitioner’s burden is to show that, in light
of this new evidence, it is more likely than not that no reason‐
able juror would have found him guilty beyond a reasonable
doubt. Schlup, 513 U.S. at 327, 115 S. Ct. at 867; see also id. at 329,
115 S. Ct. at 868. In evaluating the claim, the court is to conduct
a  comprehensive  assessment  that  takes  into  account  any
reliable evidence probative of petitioner’s innocence or guilt,
even evidence that was previously excluded; the court is not
bound by the rules of evidence that would govern at trial. Id.
at 327–28, 115 S. Ct. at 867. It is not the court’s role to determine
independently  what  the  petitioner  likely  did  or  did  not  do;
rather, its task is to assess the likely impact of the new evidence
on reasonable jurors. Id. at 329, 115 S. Ct. at 868. Although any
delay  or  lack  of  diligence  by  the  petitioner  in  pursuing  his
claim of actual innocence is not a bar to the claim, it is among
the factors that the court may consider in assessing the merits
of  the  claim.  McQuiggin,  569  U.S.  at  388–400,  133  S.  Ct.  at
1935–36.
   Although a finding that Arnold has met the Schlup standard
would open the door to habeas review notwithstanding section
2244(d)(1)’s time limit, it is by no means clear that his claim of
actual innocence by itself would entitle him to a writ of habeas
No. 16‐3392                                                                        13

corpus. In order to obtain habeas relief, a state prisoner must
show  that  his  conviction  violates  the  Constitution,  laws,  or
treaties  of  the  United  States.  Estelle  v.  McGuire,  502  U.S.  62,
67–68, 112 S. Ct. 475, 480 (1991). To date, an assertion of actual
innocence based on evidence post‐dating a conviction has not
been held to present a viable claim of constitutional error. See
Herrera v. Collins, 506 U.S. 390, 400–02, 113 S. Ct. 853, 860–61
(1993). The Court in Herrera assumed without deciding that the
Eighth Amendment precludes the execution of a person who
has demonstrated his actual innocence. Id. at 417, 113 S. Ct. at
869; see also id. at 419, 113 S. Ct. at 870 (O’Connor, J., concur‐
ring); id. at 429, 113 S. Ct. at 875 (White, J., concurring in the
judgment). But neither the Supreme Court nor this court has
yet indicated that an actual innocence claim could, standing
alone, support the issuance of a writ in a non‐capital case. See
McQuiggin, 569 U.S. at 392, 133 S. Ct. at 1931 (“We have not
resolved whether a prisoner may be entitled to habeas relief
based on a freestanding claim of actual innocence.”); Tabb v.
Christianson, 855 F.3d 757, 764 (7th Cir.), cert. denied, 138 S. Ct.
365 (2017) (describing issue as “open to debate” and collecting
Supreme Court statements to that effect).4 Indeed, we recently


4
    It is also unsettled what particular standard of proof a petitioner would
have  to  meet  in  order  to  be  entitled  to  relief  on  a  freestanding  claim  of
innocence.  See  Herrera,  506  U.S.  at  417,  113  S.  Ct.  at  869  (“the  threshold
showing for such an assumed right would necessarily be extraordinarily
high”); House v. Bell, 547 U.S. 518, 555, 126 S. Ct. 2064, 2087 (2006) (“The
sequence  of  the  Court’s  decisions  in  Herrera  and  Schlup—first  leaving
unresolved  the  status  of  freestanding  claims  and  then  establishing  the
gateway standard—implies at the least that Herrera requires more convinc‐
ing proof of innocence than Schlup.”); Tabb, 855 F.3d at 764.
14                                                            No. 16‐3392

characterized as “doubtful” the notion that such a claim could
support relief on collateral review of a conviction. Perrone, 889
F.3d at 903.5 
   But  before  we  could  even  take  up  this  question,  Arnold
would have to pass through the innocence gateway by making
the showing that Schlup requires. Unless he can overcome the
time bar on his habeas petition in that manner, there would be
no  need  and  no  authority  for  us  to  entertain  his  habeas
petition, whatever substantive claims for relief it might raise.
    Both parties, ultimately, recognize the important role that
an evidentiary hearing will play in assessing Arnold’s claim.
Arnold’s central point on appeal is that the veracity of M.A.’s
affidavit has yet to be reviewed by any court, state or federal,
and that he is entitled to a hearing for that very purpose. For its
part,  the  State  contends  in  the  first  instance  that  M.A.’s
recantation, even if it could meet the Schlup standard, could not
possibly meet the standard for granting relief on a freestanding
claim of actual innocence, whatever that standard might be, see
n.4 supra, when the recantation is considered along with all of
the  evidence  supporting  Arnold’s  conviction.  But  the  State
concedes that if we are not convinced by that argument, we
should remand for an evidentiary hearing before the district
court. As we now explain, we agree with the parties that the
appropriate step for us to take at this juncture is to remand for
such a hearing.




5
    Perrone dealt with a challenge per 28 U.S.C. § 2255 to a federal statutory
sentencing enhancement.
No. 16‐3392                                                          15

     Arnold has presented a plausible claim of actual innocence.
It  is  founded  on  M.A.’s  formal  recantation  of  his  trial  testi‐
mony, which necessarily amounts to new evidence in the sense
that the recantation was not before the jury that convicted him.
(More  on  that  in  a  moment.)  And  M.A.  himself  has  docu‐
mented his recantation in an affidavit he swore to and signed
in the presence of a notary and two other witnesses. Given that
the State’s case against Arnold rested primarily, if not exclu‐
sively,  on  M.A.’s  testimony,  his  recantation  as  the  accusing
witness necessarily presents the possibility that Arnold could
be factually innocent of assaulting his son.
    We  reject  the  State’s  suggestion  that  M.A.’s  recantation
could not meet the standard for relief on a freestanding claim of
actual innocence, however credible a factfinder might deter‐
mine it to be, such that it would be futile to proceed further.
The State presumes (not unreasonably) that the standard for
granting  habeas  relief on such a claim would be even  more
demanding  than  the  standard  Schlup  has  established  for
innocence as a gateway to habeas review. See n.4 supra. But the
State has not ventured a guess as to what incremental increase
in the burden of proof relief on a freestanding claim of actual
innocence might require beyond Schlup’s already demanding
standard  (Schlup  plus  …  what?).  In  that  sense,  the  State’s
futility  argument  is  really  directed  as  much  to  the  gateway
function of Arnold‘s innocence claim as it is to the habeas‐relief
function of the claim (assuming there is one).
    No  doubt  the  Schlup  standard  is  an  onerous  one  for  the
petitioner to meet: the Supreme Court has indicated that it will
be  the  rare  case  that  can  successfully  navigate  through  the
innocence gateway. See McQuiggin, 569 U.S. at 386, 133 S. Ct. at
16                                                       No. 16‐3392

1928 (“[w]e caution … that tenable actual‐innocence gateway
pleas are rare”), citing Schlup, 513 U.S. at 329, 115 S. Ct. at 868;
House v. Bell, 547 U.S. 518, 538, 126 S. Ct. 2064, 2077 (2006) (“the
Schlup standard is demanding and permits review only in the
extraordinary case”) (cleaned up); see also Blackmon v. Williams,
823 F.3d 1088, 1099 (7th Cir. 2016); Hayes v. Battaglia, 403 F.3d
935, 938 (7th Cir. 2005). Toward that end, Schlup emphasizes
that the evidence of a petitioner’s innocence must be reliable.
513 U.S. at 324, 115 S. Ct. at 865.
    Arnold’s  claim  of  innocence  is  not  founded  on  DNA  or
other scientific evidence that can be characterized as objective.
(Then again, neither was his conviction.) It is, instead, based on
the accusing witness’s post‐conviction representation that his
prior testimony was false, notwithstanding the oath he took at
trial to testify truthfully. Certainly there are reasons to treat
recantations generally with a healthy dose of skepticism. See
Mendiola v. Schomig, 224 F.3d 589, 593 (7th Cir. 2000); Dobbert v.
Wainwright,  468  U.S.  1231,  1233,  105  S.  Ct.  34,  36  (1984)
(Brennan, J., dissenting from denial of certiorari) (“Recantation
testimony is properly viewed with great suspicion.”); Davis v.
Bradshaw, 2018 WL 3913103, at *1 (6th Cir. Aug. 16, 2018) (“A
recantation is not always a good reason for a new trial. The
recanting  witness,  in  fact,  may  have  told  the  truth  the  first
time. …”). M.A. himself told the jury that he loved his father
and simply wanted him to get the help he needed. R. 31‐2 at
218–19.  It  is  entirely  possible  that  M.A.’s  recantation  is  the
product of guilt and/or pressure from family members rather
than a belated confession of what is true. Mendiola, 224 F.3d at
593. Indeed, a clinical psychologist who testified for the State
at Arnold’s trial opined that recantations by juvenile victims of
No. 16‐3392                                                                 17

familial sexual abuse are more likely to be explained by “very
strong statements from people about the damage that they [the
accusers] are doing to a person, the damage that they are doing
to the family, from friends who are saying, you’re weird if you
go ahead with this, et cetera.” R. 31‐2 at 340–41.6 These and
other considerations might lead a court, after the recantation is
fully  aired  in  an  adversarial  hearing,  to  conclude  that  it  is
insufficiently reliable to satisfy the Schlup standard. See, e.g.,
Jones v. Taylor, 763 F.3d 1242, 1249–51 (9th Cir. 2014) (conclud‐
ing  after  evidentiary  hearing  at  which  recanting  witnesses,
including victim, testified that recantations were insufficient to
meet Schlup standard, let alone extraordinarily high standard
for  relief  on  freestanding  claim  of  actual  innocence);  Doe  v.
Menefee, 391 F.3d 147, 165–73 (2d Cir. 2004) (Sotomayor, J.) (2‐1
opinion) (concluding after evidentiary hearing that recantation
of  victim  and  testimony  of  petitioner  were  insufficiently
reliable to meet Schlup standard).
    But given the extent to which the conviction rests on M.A.’s
testimony,  we  are  not  prepared  to  say  that  Arnold’s  claim
cannot possibly meet the Schlup gateway standard (or what‐
ever incrementally higher standard might govern a freestand‐
ing claim of actual innocence) when no factfinder has yet heard
M.A. testify under oath on the matter of his recantation. M.A.’s
recantation, if it represents the truth, would by itself exonerate

6
    The psychologist was of course not addressing the veracity of M.A.’s
affidavit,  which  post‐dated  the  trial.  She  had  neither  met  M.A.  nor
evaluated the reliability of his account of the abuse his father inflicted upon
him. That said, her testimony, and other expert opinion in a similar vein,
would be quite relevant to an evaluation of the credibility and reliability of
M.A.’s recantation and the strength of Arnold’s claim of actual innocence.
18                                                              No. 16‐3392

Arnold  as  a  factual  matter.  See,  e.g.,  Lopez  v.  Trani,  628  F.3d
1228, 1231 (10th Cir. 2010) (concluding for purposes of certifi‐
cate of appealability that reasonable jurists might find claim of
actual  innocence,  supported  by  affidavit  of  rape  victim
recanting trial testimony and averring sex was consensual, to
be sufficient under Schlup to overcome time bar to late habeas
petition); Cain v. Oregon, 546 F. App’x 641, 642 (9th Cir. 2013)
(non‐precedential  decision)  (finding  victim’s  unequivocal
recantation sufficient to satisfy Schlup).7 To say that there is no


7
    Because Arnold’s conviction rests substantively on M.A.’s testimony, this
case may be contrasted with others in which the newly proffered evidence
of  innocence  did  not  by  itself  exonerate  the  petitioner  or  there  was
additional  evidence  of  the  petitioner’s  guilt  apart  from  the  testimony
supplied by a recanting witness. See, e.g., Davis, 2018 WL 3913103, at *11–*15
& n.13 (recantation of murder eyewitness did not present credible gateway
innocence claim where, inter alia, witness’s original inculpatory statements
were corroborated by other evidence, jury that convicted petitioner was
aware  that  witness  had  not  only  made  inconsistent  statements  but  had
previously  recanted  under  oath  and  then  rescinded  recantation,  and
additional evidence presented at evidentiary hearing regarding innocence
claim  of  petitioner’s  co‐defendant  had  further  corroborated  witness’s
inculpatory version of events); Gladney, 799 F.3d at 899–900 (testimony of
new witness insufficient to meet Schlup standard, as witness did not see
fatal encounter between petitioner and victim and his testimony even if
credited would not compel reasonable juror to conclude that petitioner had
killed victim believing he was acting in self‐defense); Gandarela v. Johnson,
286 F.3d 1080, 1086 (9th Cir. 2002) (rejecting need for hearing on petitioner’s
innocence  claim  where  “[n]one  of  the  proffered  evidence  involves  a
recantation by the victim or the other children who witnessed petitioner
kissing her.”); United States v. Baker, 824 F. Supp. 2d 918, 922 (D. N.D. 2011)
(denying  motion  to  withdraw  guilty  plea  based  on  victim’s  recantation
where defendant previously “had numerous opportunities to maintain his
                                                                  (continued...)
No. 16‐3392                                                         19

point in proceeding to a hearing, given the rarity with which
actual innocence pleas satisfy the Schlup gateway standard and
the  skepticism  owed  to  recantations,  would  be  to  deem  the
innocence gateway closed to any petitioner whose conviction
rests on the resolution of a credibility contest in favor of an
accusing witness who has since disavowed his testimony. 
    Whether  Arnold’s  claim  of  innocence  meets  the
Schlup  standard  can  only  be  determined  after  M.A.’s  new
account of events is subjected to adversarial testing under oath
before a factfinder, so that the credibility and reliability of the
recantation may be assessed. The Wisconsin courts themselves
never  passed  on  the  credibility  of  M.A.’s  recantation.  Cf.
Mendiola,  224  F.3d  at  592–93  (state  appellate  court  deemed
witness’s  recantation  to  be  highly  incredible).  Instead,  the
Wisconsin appellate court found it unnecessary to hear M.A.
on the matter of his recantation, reasoning that it did not meet
the state criteria for newly discovered evidence to the extent it
was  cumulative  of  evidence  already  before  the  jury.  Arnold,
2015 WL 540534, at *2. As a result, no factfinder to date has
witnessed M.A. testify on the assertions made in his affidavit
and rendered a judgment as to whether M.A. is credible in his
recantation  of  the  testimony  he  gave  at  trial.  Of  course,  the
recantation itself is not the only evidence that must be consid‐
ered in weighing the merits of Arnold’s claim. See Schlup, 513
S. Ct. at 327–28, 115 S. Ct. at 867. But only after M.A. is heard
and his credibility is evaluated can a court weigh the strength
and  reliability  of  the  recantation  against  all  of  the  evidence


7
   (...continued)
innocence, but instead admitted his guilt”).
20                                                         No. 16‐3392

bearing on Arnold’s guilt and determine whether Arnold has
met the demanding Schlup standard.
    The  district  court,  like  the  state  court,  presumed  that  no
such  hearing  was  necessary,  because  the  jury  had  heard
defense witnesses recount M.A.’s alleged pre‐trial, out‐of‐court
statements denying that Arnold had sexually assaulted him. To
that extent, the matter of M.A.’s inconsistent statements on the
question of Arnold’s guilt was already before the jury, and the
jury, in convicting Arnold, obviously believed his trial testi‐
mony nonetheless. Thus, in the state court’s view, M.A.’s post‐
trial recantation did not constitute new evidence for purposes
of his request for a new trial. And based on that understanding
of  M.A.’s  affidavit,  the  district  court  was  convinced  that
“Arnold  cannot  prove  that  no  reasonable  juror  would  have
convicted him [and therefore he] cannot satisfy the require‐
ments for the actual innocence exception.” R. 17 at 5 (emphasis
in original). 
    Neither party has considered what weight, if any, we must
give to the state appellate court’s finding that M.A.’s recanta‐
tion was cumulative. The court made that finding in resolving
a  question  of  state  law  (whether  the  recantation  entitled
Arnold  to  a  new  trial  under  section  974.06)  rather  than  a
federal constitutional claim.8 The district court pointed out that
the state court’s analysis as to whether the affidavit constituted
“newly  discovered”  evidence  under  Wisconsin  law  was  “in
line  with”  the  Schlup  requirements  for  the  actual  innocence

8
    Wisconsin law does not currently recognize a claim of actual innocence
based on newly discovered evidence. See State v. McAlister, 911 N.W.2d 77,
86 (Wis. 2018) (declining to reach issue).
No. 16‐3392                                                        21

exception to section 2244(d). R. 17 at 5. That is true in the sense
that  both  inquiries  focus  on  whether  the  newly‐proffered
evidence would meaningfully alter the nature of the eviden‐
tiary mosaic informing the jury’s assessment of guilt. But given
that the state court was not resolving a federal claim, we are
not  in  the  usual  posture  of  considering  whether  the  state
court’s analysis was contrary to, or constituted an unreason‐
able application of, Supreme Court constitutional precedents.
See § 2254(d)(1). We are instead considering whether Arnold
can  show  that  he  is  entitled  to  the  benefit  of  an  equitable
exception to the time bar set forth in a federal statute (section
2244(d))—a purely federal matter. See McQuiggin, 569 U.S. at
394, 133 S. Ct. at 1932; Gladney, 799 F.3d at 895–96. So it is not
obvious that we should be bound by the state court’s finding
as to a separate question of state law. True, the state court’s
finding is partly factual, see § 2254(d)(2), although it does not
amount to a finding of historical fact, see Holsey v. Warden, Ga.
Diagnostic Prison, 694 F.3d 1230, 1259 (11th Cir. 2012) (op. of
Carnes, J.). If anything, it is a mixed finding of law and fact:
factual to the extent that it describes and compares the content
of the affidavit with the evidence already before the jury, and
legal to the extent it embodies an understanding of the pur‐
poses  for  which  the  evidence—old  and  new—was  and  is
offered and its relevance to the issues in the case. See Mosley v.
Atchison,  689  F.3d  838,  848–49  (7th  Cir.  2012);  Washington  v.
Smith, 219 F.3d 620, 634 (7th Cir. 2000). In any case, the State
has not argued for any degree of deference to the state court’s
characterization of the recantation as cumulative; and for the
reasons that follow, we believe the state court was quite clearly
wrong to characterize it as such.
22                                                              No. 16‐3392

    The Wisconsin Court of Appeals’ decision treated M.A.’s
prior inconsistent statements regarding the sexual assaults as
recantations, and in that sense viewed them as the equivalent
of M.A.’s post‐trial affidavit disavowing his trial testimony, but
the  inconsistent  statements  and  the  affidavit  are  two  very
different things. A recantation is generally understood to be
the formal renunciation or withdrawal of one’s prior statement
or testimony. BLACK’S  LAW  DICTIONARY 1459 (10th ed. 2014).
We  may  set  aside  the  obvious  point  that  any  out‐of‐court
statements that M.A. made prior to trial were not under oath
and  assume  that  one  could  treat  the  statements  Behm  and
Augsburger attributed to M.A. as recantations of the report he
had given to the authorities—if he acknowledged making those
statements.  But  M.A.  did  not,  in  fact,  acknowledge  making
those statements to Behm and Augsburger; he unequivocally
denied having said to either Behm or Augsburger that nothing
had happened between himself and his father. R. 31‐2 at 267,
269, 275–76; R. 31‐3 at 623–24. And the jury, of course, could
well  have  chosen  to  credit  M.A.  on  this  point:  Behm  and
Augsburger, after all, were both close to Arnold (Behm was
Arnold’s aunt and Augsburger was his good friend). Given the
possibility  that  the  jury  could  have  believed  the  alleged
recantations to be a fiction concocted by defense witnesses, it
is inaccurate to say that M.A.’s  “recantations”  were  already
before the jury. M.A.’s post‐trial affidavit, by contrast, indubi‐
tably  is  his  own  statement,9  and  that  affidavit  specifically
disavows  his  own  prior  trial  testimony.  In  no  sense  is  that
recantation  cumulative  of  the  evidence  before  the  jury.  The


9
    There is no suggestion that the affidavit is not genuine.
No. 16‐3392                                                       23

recantation is, therefore, genuinely “new” evidence of Arnold’s
innocence that was not considered by the jury, which demands
a fresh assessment of all of the evidence bearing on Arnold’s
guilt for purposes of determining whether he meets the Schlup
standard.
     The appropriate step, then, as the State recognizes, is for us
to  remand  the  case  to  the  district  court  for  an  evidentiary
hearing at which the credibility of M.A.’s recantation can be
assessed along with the probable impact that the recantation
would have had on reasonable jurors. As Schlup makes clear,
any reliable evidence bearing on the veracity of the recantation
and  on  Arnold’s  guilt  or  innocence  may  be  considered  in
making these assessments. 
    Our  decision  to  remand  for  a  hearing  should  not  be
understood as reflecting any finding or impression on our part
as to the reliability and credibility of the recantation. That is a
question for the factfinder. We hold only that, taking M.A.’s
affidavit at face value, Arnold has a plausible claim of actual
innocence entitling him to an evidentiary hearing.
    If,  upon  hearing  and  weighing  the  evidence,  the  district
court concludes  that  no  reasonable juror  would  have found
Arnold  guilty  beyond  reasonable  doubt  in  view  of  M.A.’s
recantation, then Arnold will be entitled to pursue his habeas
petition notwithstanding its tardiness under section 2244(d)(1).
At  that  point,  it  will  be  necessary  to  consider  whether  his
freestanding claim of actual innocence presents a viable claim
for relief in habeas and what standard of proof Arnold would
have to meet in order to prevail on that claim. If, on the other
hand, the court concludes that a reasonable juror could still
24                                                    No. 16‐3392

have convicted Arnold beyond a reasonable doubt notwith‐
standing  M.A.’s  recantation,  then  his  petition  must  be  dis‐
missed as untimely.
                               III.
    The judgment of the district court is VACATED, and the
case is REMANDED for further proceedings consistent with
this opinion.